Citation Nr: 9904601	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from May 1939 to August 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1997 determination of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO denied service connection for the cause of the 
veteran's death.

The Board notes that the appellant raised the issue of 
entitlement to dependency and indemnity compensation (DIC) on 
the basis that the veteran was totally disabled due to his 
service-connected disability in her February 1997 notice of 
disagreement.  The RO addressed the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 in the March 1997 
statement of the case.  The written brief of the 
representative also addressed this route of entitlement to 
DIC benefits.  Although this issue is not addressed 
separately from the issue of service connection for the cause 
of death in the statement of the case, the Board has listed 
it on the title page and will address the issue separately in 
this decision for purposes of clarity.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence in 
the record showing that the claim is plausible or capable of 
substantiation.





2.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107(a) (West 1991);  38 C.F.R. § 3.22 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the cause of the veteran's death.

Factual Background

An August 1945 certificate of disability for discharge shows 
that the veteran was found unfit for duty due to fibrous 
ankylosis of the right scapulohumeral joint.  



The certificate shows that the veteran received multiple 
fractures of the scapulohumeral joint as a result of enemy 
rifle fire in February 1945.  

The medical board concluded that pain and limitation of 
motion in the shoulder prevented performance of military 
duty.  

The service medical records show that the lungs were clear to 
percussion and auscultation, the vascular system had no 
varices with good extremity pulses, and heart sounds were 
regular and of good quality on physical examination in 
May 1945.  

A December 1948 rating decision shows that the veteran's 
right shoulder disability was evaluated as 60 percent 
disabling effective November 1948.  The record shows that 
this evaluation was continued in a May 1962 rating decision 
and was in effect at the time of death.  

The Board notes that service connection was in effect for 
healed compound fractures of the right humerus, right 
scapula, and right 5th and 6th ribs; through and through 
gunshot wounds of the right arm and shoulder, with retained 
foreign bodies and scar; residuals of muscle injury to Muscle 
Groups I, III, IV, V, VI, XXI; and, paralysis of the right 
axillary nerve secondary to the gunshot wound.  

The October 1996 certificate of death shows that the 
immediate cause of death was pulmonary edema due to or a 
consequence of acute anterior myocardial infarction due to or 
a consequence of hypertension.  The certificate shows that 
the interval between the onset of hypertension and death was 
greater than twenty years.  

The certificate lists diabetes mellitus, type II, as a 
condition contributing to death, but not resulting in the 
underlying cause.  

Criteria

The United States Court of Veterans Appeals (Court) has held 
that a well grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Where a claim is well grounded VA 
shall assist the claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).  

eration to the issue of whether the service-
connected disability had a material influence in accelerating 
death in contributory cause of death cases.  Lathan v. Brown, 
7 Vet. App. 359 (1995).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2) (1998).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded as the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  
The certificate of death lists pulmonary edema due to acute 
anterior myocardial infarction due to hypertension as the 
cause of death.  The medical evidence of record does not 
establish that the veteran had a pulmonary or cardiovascular 
disease during active service, or that a pulmonary or 
cardiovascular disease is related to an injury or disease 
incurred during active service.

The appellant contends that the veteran's hypertension is 
related to his active service.  In this regard, she asserts 
that he had nightmares, flashbacks, and other symptoms 
related to active service and reports that he had undiagnosed 
post-traumatic stress disorder (PTSD).  She cites to articles 
and scientific treatises for the proposition that PTSD caused 
or contributed to the development of hypertension.  She 
further contends that it is at least likely as not that PTSD 
contributed to hypertension which eventually contributed to 
the veteran's death.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the veteran had a 
medical diagnosis of PTSD requires competent medical 
evidence.  In absence of a medical opinion establishing such 
a diagnosis, the Board must deny the appellant's claim as not 
well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board further finds that the appellant has been advised 
of the evidence necessary to establish a well grounded claim.  
The appellant has not indicated the existence of any 
competent medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to her claim for 
service connection for the cause of the veteran's death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.


II.  Entitlement to dependency and 
indemnity compensation pursuant to the 
provisions of 38 U.S.C. § 1318.  

Criteria

Benefits authorized by 38 U.S.C. § 1318 shall be paid to a 
deceased veteran's surviving spouse (see § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met: 

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error) 
was not in receipt of but would have been 
entitled to receive compensation at the 
time of death for a service-connected 
disablement that either: 
(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 or more years immediately 
preceding death; or  

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding death. 
	
38 C.F.R. § 3.22 (1998).  

Analysis

As noted above, in order for an appellant to be granted 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318, the veteran must have been 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, or from the date of 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  As the 
veteran was never rated totally disabled, and no competent 
evidence has been submitted to establish that the veteran was 
entitled to receive such compensation, the appellant's claim 
for benefits under the provisions of 38 U.S.C.A. § 1318 must 
fail as a matter of law.

The Board notes that the veteran's right arm and shoulder 
disability was evaluated as 60 percent disabling at the time 
of his death.  The appellant's representative asserted in the 
February 1999 brief on appeal that the record establishes the 
adverse effects of his service-connected disability on his 
employability.  

Citing 38 C.F.R. § 3.22, the representative urges the Board 
to solicit the veteran's physicians as to the probability of 
the veteran having been unemployable due to his service-
connected disability for a period of 10 years prior to his 
death.  

In this regard, the Board notes that the appellant has 
provided no evidence that the service-connected disability 
should have been rated totally disabling on either a 
schedular or unemployability basis.  The record also does not 
specify the existence of any evidence that would establish a 
total disability rating for the right shoulder disability.  
See McKnight, supra.

The available medical evidence regarding the effects of the 
veteran's service-connected right shoulder disability 
consists of a VA examination performed in April 1962.  This 
report shows that the veteran was unemployed due to lack of 
work, rather than the severity of his service-connected 
disability.  The Board also notes that the veteran notified 
the RO in March 1973 regarding his hospitalization for 
diabetes.  This letter does not show that the veteran's right 
shoulder disability should have been evaluated as totally 
disabling on either a schedular basis or a finding of 
individual unemployability.  

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

